Case 5:20-cv-00001-LGW-BWC Document 13 Filed 06/16/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

CARLOS VARELA SERNA,

JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: 5:20-cv-1
TRACY JOHNS

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ra Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of this Court dated June 15, 2020; the Report and
Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court.
Therefore, the Petition is dismissed without prejudice and Petitioner is denied in forma

pauperis status on appeal. This civil action stands closed.

f | a
/ fo
/ Z

/ ra tim
Approved by: [ of L
HON. MISA GODBEY WOOD, JUDGE

 

 

 

 

— |
Ju VAL ( i LU’ Zu John E. Triplett, Acting Clerk of Court
Date ' Clerk
UN dag Danica.
(By) Deputy Clerk

GAS Rev 10/1/03
